In re Daigre, Preston H. Jr.; — Plaintiffs); applying for writ of mandamus; supervisory and/or remedial writs; Parish of Orleans, Orleans Parish Criminal District Court, Div. “E”, No. 254-187.
The relator represents that the district court has failed to act timely on a motion for reconsideration of judgment on post conviction relief. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s motion which is herewith transferred to the district court.